 1   Rob Hennig (SBN 174646)
     rob@employmentattorneyla.com
 2   Brandon Ruiz (SBN 264603)
     brandon@employmentattorneyla.com
 3   Dat Tommy Phan (SBN 316813)
     dat@employmentattorneyla.com
 4   HENNIG KRAMER RUIZ & SINGH, LLP
     3600 Wilshire Blvd., Suite 1908
 5   Los Angeles, CA 90010
     Telephone: (213) 310-8301
 6   Fax: (213) 310-8302
 7   Attorneys for Plaintiff MATTHEW STONECYPHER
 8
     Michael D. Bruno (SBN 166805)
 9   mbruno@grsm.com
     Joseph P. Breen (SBN 124330)
10   jbreen@grsm.com
     Natalie B. Fujikawa (SBN 258724)
11   nfujikawa@grsm.com
     GORDON REES SCULLY MANSUKHANI, LLP
12   275 Battery Street, Suite 2000
     San Francisco, CA 94111
13   Telephone: (415) 875-4242
     Fax: (415) 986-8054
14
     Attorneys for Defendant IASCO FLIGHT TRAINING, INC.
15
16
                             UNITED STATES DISTRICT COURT
17
                            EASTERN DISTRICT OF CALIFORNIA
18
19
     MATTHEW STONECYPHER, an               CASE NO. 2:17-cv-02409-MCE-JDP
20   individual,
                                           JOINT STIPULATION AND ORDER
21                  Plaintiff,             APPROVING PAGA SETTLEMENT AND
                                           DISMISSING FIFTH CAUSE OF ACTION
22         v.
                                           Judge:        Hon. Morrison C. England, Jr.
23   IASCO FLIGHT TRAINING INC., a         Courtroom:    7
     California corporation,               Mag. Judge:   Hon. Jeremy D. Peterson
24                                         Courtroom:    9
                    Defendant.
25
26
27
28
                                             1
                 JOINT STIPULATION AND ORDER RE SETTLEMENT OF PAGA CLAIMS
 1                                    PROCEDURAL HISTORY
 2          1)     Plaintiff Matthew Stonecypher (“Stonecypher” or “Plaintiff”) filed this action
 3   against Defendant IASCO Flight Training, Inc. (“IASCO”), including his allegations under
 4   the Private Attorneys General Act, Cal. Lab. Code §§ 2698, et seq. (“PAGA”), on or
 5   about November 15, 2017, in the United States District Court for the Eastern District of
 6   California (the “Action”). The “Covered Period” for the Action is November 16, 2016
 7   through the effective date of this Stipulation.
 8          2)     On or about November 16, 2017, Plaintiff filed an administrative PAGA
 9   complaint (“PAGA Notice”) with the California Labor and Workforce Development
10   Agency (“LWDA”) via online submission and served the PAGA Notice on IASCO via U.S.
11   Certified Mail.
12          3)     On October 5, 2018, Plaintiff filed a First Amended Complaint to add
13   Plaintiff’s claim for civil penalties under the PAGA.
14          4)     On May 4, 2020, Plaintiff filed a Second Amended Complaint to add claims
15   that had previously been filed with OSHA, but which had been dismissed due to lack of
16   jurisdiction on or about November 22, 2019.

17          5)     The Parties participated in a private mediation on March 8, 2021 with the
18   Hon. John Leo Wagner (Ret.), a well-reputed mediator with specific expertise in
19   California employment law, wage and hour actions, as well as PAGA actions. The

20   Parties reached a settlement for Plaintiff’s PAGA claims at mediation (the “Settlement”).
21          6)     The Parties understand that the Court must approve the Settlement for it to
22   be binding, and request such approval in this Stipulation. See Lab. Code, § 2699(l)(2)
23   (requiring Court approval for “any penalties sought as a part of a proposed settlement” of
24   a PAGA action on a representative basis); see also Arias v. Superior Court (2009) 46
25   Cal.4th 969 (parties are not obligated to follow class action procedure in PAGA cases
26   and therefore need not obtain approval of the PAGA settlement thorough a motion for
27   preliminary or final approval). Accordingly, the Settlement is contingent upon the
28
                                                       2
                       JOINT STIPULATION AND ORDER RE SETTLEMENT OF PAGA CLAIMS
 1   approval by the Court and shall be void if the Court does not grant the approval
 2   requested.
 3             7)    Plaintiff and Plaintiff’s counsel have diligently pursued an investigation of
 4   Plaintiff’s PAGA claim against Defendant. Based on their own independent
 5   investigations and evaluations, the Parties and their respective counsel are of the
 6   opinion that the amount of consideration and terms set forth in this Settlement are fair,
 7   reasonable and adequate and are in the best interests of the Plaintiff, the PAGA
 8   aggrieved employees, and Defendant in light of all known facts and circumstances and
 9   the risks inherent in litigation, including potential appellate issues.
10             8)    The parties reached a Settlement on March 8, 2021 at approximately 7:49
11   p.m., after a full day of mediation with Judge Wagner after accepting his mediator’s
12   proposal including, in pertinent part, that Defendant will pay the total sum of $40,000 to
13   resolve Plaintiff’s PAGA claim. The Parties’ acceptance of Judge Wagner’s mediator’s
14   proposal also resolved Plaintiff’s individual claims asserted in the Action.
15                                APPROVAL OF PAGA PENALTIES
16             9)    This Settlement meets the various standards for approval required by

17   Labor Code Section 2699(l)(2), which states: “The superior court shall review and
18   approve any settlement of any civil action filed pursuant to this part. The proposed
19   settlement shall be submitted to the agency at the same time that it is submitted to the

20   court.”
21             10)   Although there is no dispositive case law establishing a standard for the
22   Court’s review and approval of PAGA penalties, Senator Joseph L. Dunn stated with
23   regard to the Legislature’s intent that, “The purpose of the court review of penalties in
24   subdivision (l) is to ensure that settlements involving penalties arising under Labor Code
25   Section 2699 do not undercut the dual statutory purposes of punishment and deterrence,
26   or result in unjust, arbitrary and oppressive, or confiscatory settlements.” See Senate
27   Daily Journal, 2003-2004 Regular Session, Letter dated July 29, 2004, pp. 4754-55,
28   attached hereto as Exhibit A.
                                                      3
                     JOINT STIPULATION AND ORDER RE SETTLEMENT OF PAGA CLAIMS
 1          11)    In the PAGA claim, Plaintiff seeks civil penalties arising from the general
 2   allegation that Defendant misclassified Certified Flight Instructors (“CFI”) as exempt
 3   employees, and thus failed to pay minimum and overtime wages, provide proper meal
 4   and rest breaks, furnish accurate itemized wage statements, and timely pay all wages
 5   due and owing upon separation of employment.
 6          12)    Under the recent California Supreme Court case Z.B., NA v. Superior Court
 7   (2019) 8 Cal.5th 175, 241, unpaid wages may not be collected as part of an action under
 8   the PAGA for remedies under Cal. Lab. Code § 558.
 9          13)    Against this backdrop, the parties have agreed to settle Plaintiff’s PAGA
10   claim for the total sum of $40,000. Plaintiff requests that Seven Thousand Six Hundred
11   Dollars ($7,600) be allocated as attorneys’ fees to compensate Plaintiff’s counsel for the
12   time and effort of prosecuting the PAGA claim, and that a maximum of Two Thousand
13   Dollars ($2,000) be allocated to PAGA administration fees, with any excess fees to be
14   distributed to the PAGA aggrieved employees. Of the Thirty Thousand Four Hundred
15   Dollars ($30,400) (the “PAGA Amount”), seventy-five percent (75%) shall be payable to
16   the LWDA in the amount of Twenty-Two Thousand Eight Hundred Dollars ($22,800), and

17   twenty-five percent (25%) shall be payable to the PAGA aggrieved employees in the
18   amount of Seven Thousand Six Hundred Dollars ($7,600). See PAGA Settlement
19   Agreement attached hereto as Exhibit B.

20          14)    The PAGA Amount shall be allocated proportionately based upon the total
21   number of workweeks for each aggrieved employee during the period between
22   November 16, 2016, and March 8, 2021 (the “Covered Period”), divided by the total
23   number of weeks worked by all CFIs during the Covered Period. The Parties shall
24   engage a Settlement Administrator to distribute payment to aggrieved employees with an
25   accompanying notice. In the event that any settlement check is not cashed within 180
26   days of the date of payment, the Settlement Administrator will pay such funds, cy pres,
27   to California Rural Legal Assistance.
28
                                                   4
                   JOINT STIPULATION AND ORDER RE SETTLEMENT OF PAGA CLAIMS
 1          15)    The proposed PAGA settlement was submitted to the LWDA on June 3,
 2   2021 in compliance with Labor Code section 2699(l)(2). See attached Exhibit C.
 3                       REASONABLE ATTORNEYS’ FEES AND COSTS
 4          16)    Labor Code section 2699(g)(1) allows for an award of reasonable
 5   attorney’s fees and costs to a prevailing plaintiff in an action under the PAGA. Plaintiff
 6   requests attorneys’ fees in the amount of $7,600 to compensate Plaintiff’s counsel for
 7   the time and expense of litigating Plaintiff’s PAGA claim for nearly 3.5 years, including
 8   multiple rounds of discovery, motion practice, and depositions. The scheduling order was
 9   amended several times to allow for additional time to conduct discovery. Therefore, the
10   amount of attorneys’ fees sought in connection with Plaintiff’s PAGA claim are
11   reasonable and fair in light of this extensive litigation.
12
     Dated: July 1, 2021                         Hennig Kramer Ruiz & Singh, LLP
13
14                                               By:_/s/________________________
                                                       Rob Hennig
15                                                     Dat Tommy Phan
                                                       Attorneys for Plaintiffs
16

17
18
19
     Dated: July 1, 2021                         Gordon Rees Scully Mansukhani, LLP
20
21
                                                 By:__ /s/______________________
22                                                     Joseph P. Breen
                                                       Natalie B. Fujikawa
23                                                     Attorneys for Defendant
24
25
26
27
28
                                                      5
                    JOINT STIPULATION AND ORDER RE SETTLEMENT OF PAGA CLAIMS
                  1                                            ORDER
                  2         Having considered JOINT STIPULATION APPROVING PAGA SETTLEMENT,

                  3         IT IS HEREBY ORDERED,

                  4         1. Pursuant to Labor Code § 2699(l)(2), Defendants shall pay $40,000 in civil

                  5            penalties under the PAGA.

                  6         2. The Court approves the payment of $2,000 toward the cost of administering

                  7            the payments to the aggrieved employees under the PAGA;

                  8         3. Pursuant to Labor Code § 2699(g)(1), Defendant shall pay $7,600 in attorneys’

                  9            fees and costs to Plaintiff’s counsel, Hennig Kramer Ruiz & Singh, LLP; and

                10          4. Of the $30,400 PAGA settlement amount, Defendant shall pay 75% (or

                11             $22,800) to the State of California and 25% (or $7,600) to the PAGA

                12             aggrieved employees.

                13          5. Plaintiff’s Fifth Cause of Action, only, is hereby dismissed, without prejudice.

                14             The case proceeds on Plaintiff’s remaining claims.

                15          IT IS SO ORDERED.

                16    Dated: July 1, 2021

                17
                18
                19

                20
                21
                22
                23
                24
                25
                26
                27
                28
1158809/57712566v.7
                                                                   6
                                   JOINT STIPULATION AND ORDER RE SETTLEMENT OF PAGA CLAIMS
